MORRISON, Presiding Judge.
The offense is the possession of whiskey for the purpose of sale in a wet area without having procured a permit from the Texas Liquor Control Board; the punishment, three months in jail and a fine of $400.
No statement of facts accompanies the record. The requested charges contained in the transcript cannot be appraised in the absence of a statement of facts.
In his brief, appellant states that the information does not charge an offense and relies upon two dissenting opinions in Hill v. State and Anderson v. State, Tex.Cr.App., both of which appear in 299 S.W.2d at page 139.
This identical contention was decided adversely to appellant’s contention in Fullylove v. State, 161 Tex.Cr.R. 629, 279 S.W.2d 357, which has been consistently followed by this Court since its rendition.
The judgment is affirmed.